Citation Nr: 1443538	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at an August 2012 Board hearing before the undersigned.  A transcript is of record.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran reported that he has difficulty hearing and understanding speech due to his bilateral hearing loss.  See VA Examination reports dated May 2009 and October 2010.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a compensable initial rating for his service-connected bilateral hearing loss.  The Board finds that further development is necessary before a decision on the merits may be made regarding this issue.  The Veteran was provided an examination in October 2011, approximately three years ago.  At the August 2012 hearing before the Board, the Veteran testified that his bilateral hearing loss has worsened since the time of that examination.  In light of the Veteran's assertions, a new VA examination is required so that the current severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide veterans with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Additionally, in June 2011, David Isenhower, M.D., of Greenwood E.N.T. Associates wrote a letter in which he stated that the Veteran underwent audiological testing in April 2011.  In February 2012, VA sent a letter to Greenwood E.N.T. Associates requesting that the threshold frequencies from that testing, among other information, be furnished.  In March 2012, Greenwood E.N.T. Associates replied to the request with a statement indicating, among other things, that they report a three-frequency pure tone average, but that the Veteran would have to be retested for the results to meet VA standards.  They did not provide the actual test report or any specific threshold frequencies.  VA noted the response in a June 2012 Supplemental Statement of the Case.  However, as this case is being remanded, the Veteran should be informed that he may obtain and submit on his own any outstanding healthcare records, to include those from Greenwood E.N.T. Associates.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify any outstanding treatment records from private healthcare providers relevant to the issue on appeal.

All attempts to obtain any identified records must be documented in the claim folder.  The Veteran must be notified of any negative response.  The Veteran should also be notified that he may obtain and submit on his own any outstanding healthcare records.

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claim folder and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner should address any private audiological test results in the claim folder.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The examiner should specifically comment on how and to what extent the Veteran's hearing loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

A complete rationale for all opinions must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination and the record must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicated whether the notification letter was returned as undeliverable.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



